               Case 2:20-cr-00191-JLR Document 52 Filed 09/09/21 Page 1 of 1




 1                                                          HONORABLE JAMES ROBART
 2
 3
 4
 5
                              UNITED STATES DISTRICT COURT
 6
                             WESTERN DISTRICT OF WASHINGTON
 7                                     AT SEATTLE

 8
     UNITED STATES OF AMERICA,                    )   No. CR20-191 JLR
 9                                                )
                     Plaintiff,                   )
10                                                )   (PROPOSED) ORDER GRANTING
                v.                                )   THE MOTION TO EXTEND SELF-
11                                                )   SURRENDER DATE
     AUSTIN HSU,                                  )
12                                                )
                     Defendant.                   )
13                                                )
14
15           This Court has reviewed the Defendant’s motion to extend his self-surrender

16   date and has reviewed the records and files in this case.

17          IT IS NOW ORDERED that the date by which the defendant must report to FCI

18   Sheridan Satellite camp is extended 60 days, from September 22, 2021, to no later than

19   November 22, 2021.

20          DATED this 9th day of September, 2021.

21
22
                                               A
                                               JAMES ROBART
23                                             UNITED STATES DISTRICT JUDGE
24   Presented by:
25   s/ Brent Hart
     WSBA 30368
26   Attorney for Austin Hsu

                                                                  HART JARVIS MURRAY CHANG
       ORDER TO EXTEND                                             155 NE 100th Street Suite 210
       SELF-SURRENDER DATE                                           Seattle, Washington 98125
       (Austin Hsu, No.CR19-191-JLR) - 1                                         (206) 661-1811
